 1
                                                                                     JS-6
 2

 3

 4

 5                                                       NOTE: CHANGES HAVE BEEN
                                                         M A D E T O T H IS D O C U M E N T
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   RICHARD POWELL,                               Case No. 2:18-cv-06972-AB (SSx)
                                                   Hon. Andre Birotte Jr.
12                Plaintiff,
                                                   ORDER GRANTING STIPULATION FOR
13         v.                                      DISMISSAL OF THE ENTIRE ACTION

14   LUONG VU d/b/a EDDIE’S JUNIOR
     MARKET; and DOES 1 through 10, inclusive,
15

16                Defendants.

17

18

19

20

21

22

23

24

25

26

27

28


                                                 ORDER
 1           Based on the stipulation of the parties and for good cause shown:
 2           IT IS HEREBY ORDERED that the entire action be dismissed with prejudice and both
 3   sides to bear their own fees and costs. The Court vacates all pending case management dates in
 4   this case.
 5           SO ORDERED.
 6

 7   DATED: December 30, 2019                              ______________________________
                                                           Honorable André Birotte, Jr.
 8
                                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                                    ORDER
